UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1133


ANTHONY HOLMES,

                  Plaintiff - Appellant,

          v.

BURRIS LIQUOR STORE, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:12-cv-01866-DCN-BHH)


Submitted:   May 22, 2014                     Decided: May 28, 2014


Before HAMILTON and DAVIS, Senior Circuit Judges. ∗


Affirmed by unpublished per curiam opinion.


Anthony Holmes, Appellant Pro Se.    Joshua Drew Cagle, Caroline
Wrenn Cleveland, Bob J. Conley, CLEVELAND & CONLEY, LLC,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.


     ∗
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).
PER CURIAM:

                  Anthony Holmes seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief of Holmes’ complaint filed pursuant to Title VII

of the Civil Right Act of 1964.                              The district court referred

this     case       to    a     magistrate           judge      pursuant        to    28    U.S.C.

§ 636(b)(1)(B)            (2012).             The       magistrate       judge       recommended

granting      Defendant’s            motion    for      summary      judgment        and    advised

Holmes       that        failure       to     file          timely     objections          to    the

recommendation could waive appellate review of a district court

order based upon the recommendation.

                  The    timely      filing     of          objections     to    a    magistrate

judge’s recommendation is necessary to preserve appellate review

of     the    substance         of     that    recommendation.           United       States      v.

Midgette,         478    F.3d     616,      621–22       (4th    Cir.    2007);       Wright      v.

Collins, 766 F.2d 841, 845–46 (4th Cir. 1985); see also Thomas

v.   Arn,     474       U.S.    140,    155    (1985).           Because      Holmes       received

notice       of    the    consequences          of      a    failure     to     object      to   the

magistrate judge’s report and yet failed to do so, he has waived

appellate review.

                  Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions           are     adequately           presented    in     the    materials



                                                    2
before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                     AFFIRMED




                                     3